Title: From George Washington to William Deakins, Jr., 1 June 1794
From: Washington, George
To: Deakins, William Jr.


               
                  Dear Sir,
                  Philadelphia June 1st 1794.
               
               Your favor of the 23d instt I have received & thank you for your kind attention to the trees which were imported for my use in the Peggy, particularly for your having sent them to Mount Vernon—although I fear the season was too far advanced to entertain much hope of their living.
               The purport of the enclosed which I pray you to forward by a safe conveyance, is to ask the favor of your Brother to take charge of my moiety of the Mannor of Woodstock.  With esteem & regard I am Dear Sir Yr Obedt Servant
               
                  Go: Washington
               
            